Title: John Bondfield to the American Commissioners: Letter and résumé, 25 April 1778
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


I.
<Bordeaux, April 25, 1778: The mainmast of the Boston has been condemned and will be promptly replaced. The Captain requires an iron hearth for cooking; the stone one he had is broken. I hope you will approve.>
 
II.
Honored Sirs
Bordeaux 25 April 1778
Per mine of this date you would be advised of our proceedings tutching the Boston. Captain Le Mair desireing I would second the many other introductions he has to your Honors I take the Liberty to give him the present which the high opinion entertaind by Governor Henry exprest in his Orders makes not nessessary having from that Gentleman his utmost protection. I have the honor to be most respectfully Your Honors Most Obedient Servant
John Bondfield
